office_of_chief_counsel internal_revenue_service memorandum cc pa cbs b1 postn-118141-04 number release date uilc date date to associate area_counsel san jose cc sb sj office name attn ggreene from alan c levine chief branch collection bankruptcy summonses - subject administrative sale of firearms inventory this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issues may the internal_revenue_service service administratively seize and sell a firearms inventory conclusions as a legal matter we conclude that the service may administratively seize and sell a firearms inventory if the service exercises its discretion to seize and sell a firearms inventory we recommend that the service coordinate the sale with the bureau of alcohol_tobacco_and_firearms division of the department of justice atf so that the applicable statutes and regulations are complied with facts in your hypothetical a gun shop owner has a federal license authorizing the sale of firearms a federal_tax_lien has attached to the firearms inventory that has a fair_market_value in excess of dollar_figure all of the prerequisites in the internal_revenue_code for a levy on the firearms inventory have been met postn-118141-04 discussion before addressing the legal issue relating to an administrative sale of a firearms inventory it would be helpful to consider some of the federal_law restrictions on the sale of firearms the gun control act of contained in chapter of title imposes restrictions on the sale of firearms a major restriction is sec_922 which makes it unlawful for any person except a licensed dealer to engage in the business of selling firearms at wholesale or retail sec_921 defines a person as any individual corporation company association firm partnership society or joint_stock_company additionally sec_922 makes it illegal even for the licensed dealers to sell firearms to certain individuals for example it would be illegal to sell a firearm to anyone who is a fugitive from justice u s c sec_922 this section provides in relevant part that i t shall be unlawful for any person except a licensed dealer to engage in the business of importing manufacturing or dealing in firearms or in the course of such business to ship transport or receive any firearm in interstate or foreign_commerce this section provides i t shall be unlawful for any person to sell or otherwise dispose_of any firearm or ammunition to any person knowing or having reasonable_cause to believe that such person-- is under indictment for or has been convicted in any court of a crime punishable by imprisonment for a term exceeding one year is a fugitive from justice is an unlawful user of or addicted to any controlled substance has been adjudicated as a mental defective or has been committed to any mental institution who being an alien-- a is illegally or unlawfully in the united_states or b except as provided in subsection y has been admitted to the united_states under a nonimmigrant visa who has been discharged from the armed_forces under dishonorable conditions who having been a citizen_of_the_united_states has renounced his citizenship is subject_to a court order that restrains such person from harassing stalking or threatening an intimate partner of such person or child of such intimate partner or person or engaging in other conduct that would place an intimate partner in reasonable fear of bodily injury to the partner or child except that this paragraph shall only apply to a court order that-- a was issued after a hearing of which such person received actual notice and at which such person had the opportunity to participate and postn-118141-04 atf provides guidance on chapter by both regulations cfr et seq and an internet web site containing frequently asked questions and answers faq see http www atf gov firearms faq faq2 htm last revised date in section a the regulation explains that certain persons other than the licensed dealer may continue the dealer’s firearms business these include a receiver or trustee in bankruptcy or an assignee for benefit of creditors at the faq question k1 addresses the actual sale of firearms does an auctioneer who is involved in firearms sales need a dealer’s license the answer is that generally speaking there are two types of auctions estate-type auctions and consignment auctions estate-type auctions would not need a dealer’s license but consignment-type auctions would require a dealer’s license consignment auctions fall more into the category of engaging in a business than estate auctions the initial question is whether the service has the authority to levy on a firearms inventory the federal_tax_lien attaches to all of a taxpayer’s property and rights to property sec_6321 to enforce the federal_tax_lien the service may either levy on a taxpayer’s property and rights to property or file suit to foreclose the federal_tax_lien 472_us_713 sec_6334 containing the exclusive list of property_exempt_from_levy does not shield a firearm inventory from a levy at most sec_6334 exempts from levy firearms for personal_use that in addition with other enumerated items of personal_property do not exceed dollar_figure in value sec_6334 does not apply to our situation because firearms held in inventory for sale to the general_public are not held for personal_use by the owner-taxpayer thus the service may levy on a firearms inventory the next question is whether chapter restricts the service’s administrative sale of a firearms inventory chapter would not appear to apply because it imposes restrictions only on a person which is defined as including any individual corporation company association firm partnership society or joint_stock_company u s c sec_921 this definition does not include any reference to a government agency generally the definition of a person does not include the government and statutes employing the term person will ordinarily not be construed to include a government agency 330_us_258 when congress has intended that the term person include a government agency congress has explicitly listed government in the definition of a person see u s c a definition of a person explicitly includes a governmental authority because b i includes a finding that such person represents a credible threat to the physical safety of such intimate partner or child or ii by its terms explicitly prohibits the use attempted use or threatened use of physical force against such intimate partner or child that would reasonably be expected to cause bodily injury or has been convicted in any court of a misdemeanor crime of domestic violence postn-118141-04 sec_921 does not include a government agency in the definition it appears that chapter does not apply to the service regardless of whether chapter technically applies to the service chapter reflects a congressional policy that the service should follow if it decides to administratively sell a firearms inventory we assume that it would not be unduly burdensome for the service to comply with the restrictions in chapter as previously mentioned a primary requirement is that business sales of firearms be conducted by licensed persons ie licensed dealers admittedly the service is not a licensed dealer for the sale of firearms the service however may be able to liquidate the inventory under a right of succession analysis specifically cfr a an atf regulation provides for the sale of firearm inventories by non-dealers who acquire the right to sell by a right of succession pertinent to our collection concerns successors may include a receiver a trustee in bankruptcy or an assignee for the benefit of creditors in these listed situations the person continuing the business which in many situations would be a liquidation of the inventory would present the license to atf for endorsement to the new seller cfr b we believe that the service’s administrative sale of a firearms inventory is similar to sales by a receiver bankruptcy trustee or assignee for the benefit of creditors in all of these situations the taxpayer loses possession of his property and the firearms inventory is liquidated to satisfy a debt thus the service should also be able to claim the benefits of a successor even though the service is not listed as a successor in the regulation section dollar_figure explains the right of succession as follows the service also does not meet the definition of being engaged in the sec_921 defines a dealer in part as any person engaged in the business as the definition requires that a person be conducting the sale of firearms for a profit u s c sec_921 the service is not a profit making enterprise business of selling firearms at wholesale or retail a certain persons other than the licensee may secure the right to carry on the same firearms or ammunition business at the same address shown on and for the remainder of the term of a current license such persons are the surviving_spouse or child or executor administrator or other legal_representative of a deceased licensee and a receiver or trustee in bankruptcy or an assignee for benefit of creditors b in order to secure the right provided by this section the person or persons continuing the business shall furnish the license for that business for endorsement of such succession to the chief national licensing center within days from the date on which the successor begins to carry on the business emphasis added postn-118141-04 to be prudent however if the service anticipates seizing a firearms inventory the service should contact atf as soon as possible and advise atf that it intends to seize the taxpayer-owner’s license and present it to atf for endorsement atf concerns are better addressed prior to the levy rather than after a levy we recommend that atf should be advised of the following points first the service does not intend to sell the license rather the service’s intends to sell the firearms inventory second as the faq suggests for certain_sales the service would hire a licensed auctioneer-dealer to sell the firearms inventory such dealers can ensure that the many firearm sale requirements are met finally the service should advise atf that it intends to auction the firearms inventory in a bulk_sale to only licensed dealers which should reduce atf concerns that the sale would lead to firearms being transferred to a prohibited class of individuals you have raised a question as to whether sec_922 restrictions on the sale of firearms excluding certain individuals from purchasing firearms conflicts with sec_6335 requirements that the service conduct a public sale in other words has the service conducted a public sale if it sells levied upon property to only qualified bidders we conclude that such sales do not violate the public sale requirement in our opinion when congress used the terms auction and sale in sec_6335 congress intended that the service follow the established rules for sales one of the well established rules is that an illegal sale is void 17a am jur 2d contracts sec_224 depending on the type of sale a sale to certain members of the public would be an illegal act to avoid illegal acts congress knew that the service would have to screen purchasers and sell the property only to qualified purchasers for example congress never intended that the service sell cases of cigarettes to minors because such illegal sales would be void accordingly selling a firearms inventory to only a qualified bidder does not conflict with the public sale requirement in sec_6335 we finally note that whether the service should seek an administrative sale of a firearms inventory is ultimately a policy decision for the service the service could that a firearms inventory of substantial value may be seized irm however provides that the government should file suit to foreclose the federal_tax_lien on such property the manual thus suggests that the levy can be used to hold the firearms inventory until a judgment is recovered in a federal_tax_lien foreclosure suit a levy however cannot be used as a form of prejudgment attachment sec_6335 mandates that levied upon property must be released to the owner if it is not sold the government would have to follow sec_6335 even if the government plans to foreclose the federal_tax_lien see united_states v national bank of commerce u s big_number explaining that a levy and a lien foreclosure suit are separate collection tools we are currently assisting the service in clarifying the service’s policy and are currently revising this irm provision the service’s current policy is not entirely clear irm provides postn-118141-04 place restrictions on such administrative sales or forego such sales and instead seek to foreclose the federal_tax_lien with a judicial sale of the property if the service decides to seek an administrative sale we recommend that the service work closely with atf to ensure that the applicable_requirements are met as a practical matter atf may be of great assistance in an administrative sale for example atf may be able to provide the service with a list of auctioneers who are licensed dealers case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call --------------------- if you have any further questions
